WM. P. PURCELL, J.,
in delivering his opinion, said: It is not necessary for him to decide on the question of heirship, nor to express an opinion on that point. It appears that Mr. May filed two petitions in 1849, asking to be appointed administrator of the estates of Thos. and Edmund Law, alleging that he was the creditor of the estate of those persons. It was necessary at that time to have a legal representative, because suits were ponding in the circuit court, and he was counsel for those persons in their lifetime. There was a remedy afforded in the act of congress of 1S46 [9 Stat. 71], authorizing the orphans' court under certain circumstances to require administrators, &c., to give additional securities. He thought that Mr. May had shown that he was a creditor at the time he was appointed administrator, and the court should, therefore, require Mr. May to come into court and give new bonds for the taking care of the estate, to await the further action of the court; the bond to be given within the next ten days. He did not think proper under the circumstances to revoke the letters of administration granted to Mr. May, but this would be done unless Mr. May shall give the required bond. In pronouncing his decision he referred to several authorities, in-eluding that of S Gill & J. 79, in the case of Hoffman v. Gold.
According to the above decision the administrator, Henry May, gave the required bond of $20,000 as additional security.